Exhibit 10.1

LOGO [g135905ex10_1pg01.jpg]

Sonic Foundry Initiates Corporate Governance Review

MADISON, Wis. – January 10, 2011 – Sonic Foundry, Inc. (NASDAQ: SOFO), the
recognized market leader for rich media webcasting and knowledge management,
today announced its Board of Directors recently initiated a corporate governance
review regarding member terms and executive employment agreements.

The Board will review the length of the term (currently five years) for which
each director will be elected at each election. The Board will continue to
discuss the topic of governance both at meetings of the Board and outside of
Board meetings.

Regarding the Company’s executive employment agreements, the Board has decided
to pursue new employment agreements with Rimas Buinevicius, the Company’s Chief
Executive Officer, and Monty Schmidt, the Company’s Chief Technology Officer for
reasons that include making the employment agreements with Messrs. Buinevicius
and Schmidt consistent with customary practice in the industry. Accordingly, on
January 4, 2011, the Company notified Messrs. Buinevicius and Schmidt that it
will not renew their existing employment agreements. The existing employment
agreements will expire by their terms on March 31, 2011. The Board is entering
into active negotiations with Messrs. Buinevicius and Schmidt in connection with
new employment agreements for these executives.

About Sonic Foundry®, Inc.

Sonic Foundry (NASDAQ: SOFO, www.sonicfoundry.com) is the global leader for rich
media webcasting and knowledge management, providing enterprise communication
solutions for education, business and government. Powered by Mediasite, the
patented webcasting platform which automates the capture, management, delivery
and search of lectures, online training and briefings, Sonic Foundry empowers
people to transform the way they communicate. Through the Mediasite platform and
its Event Services group, the company helps customers connect a dynamic,
evolving world of shared knowledge and envisions a future where learners and
workers around the globe use webcasting to bridge time and distance, accelerate
research and improve performance. Product and service names mentioned herein are
the trademarks of Sonic Foundry, Inc. or their respective owners.

Certain statements contained in this news release regarding matters that are not
historical facts may be forward-looking statements. Because such forward-looking
statements include risks and uncertainties, actual results may differ materially
from those expressed in or implied by such forward-looking statements. Factors
that could cause actual results to differ materially include, but are not
limited to, uncertainties pertaining to continued market acceptance for Sonic
Foundry’s products, its ability to succeed in capturing significant revenues
from media services and/or systems, the effect of new competitors in its market,
integration of acquired business and other risk factors identified from time to
time in its filings with the Securities and Exchange Commission.

For investor inquiries: investor@sonicfoundry.com

For media relations: tammyk@sonicfoundry.com